     Case 1:07-cv-03919-PGG-MHD Document 290 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EFFAT S. EMAMIAN,

                          Plaintiff,                                   ORDER
       -v-
                                                                 07 Civ. 3919 (PGG)
ROCKEFELLER UNIVERSITY,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               This is an employment discrimination action previously assigned to the Hon.

Deborah A. Batts. The case proceeded to trial, and on February 28, 2018, a jury issued a

plaintiff’s verdict and awarded damages of $250,000 in back pay and $2 million for “physical,

mental, and/or emotional distress.” (Special Verdict Form 2 (Dkt. No. 236-2)) On June 8, 2018,

Judge Batts granted a remittitur that reduced the jury’s award for physical, mental, and/or

emotional distress damages to $200,000. (Dkt. No. 238)

               On July 11, 2018, while Plaintiff was deciding whether to accept the remitted

damages award, Plaintiff’s former counsel – Liddle & Robinson, L.L.P. – filed a motion to

determine and enforce its charging lien. (Dkt. No. 242) On July 31, 2018, Liddle & Robinson

moved for leave to substitute unredacted time sheets in support of its motion, or in the

alternative, to withdraw its motion without prejudice to renewal. (Dkt. No. 251)

               On November 28, 2018, the parties filed a stipulation in which they agreed to an

award of $200,000 for Plaintiff’s “physical, mental, and/or emotional” injuries. (Dkt. No. 275)

On December 11, 2018, Judge Batts so ordered the stipulation and directed that judgment be

entered in favor of Plaintiff in the amount of $250,000 in back pay and $200,000 for “physical,
       Case 1:07-cv-03919-PGG-MHD Document 290 Filed 09/29/20 Page 2 of 3




mental, and/or emotional damages.” (Dkt. No. 277) Judgment was entered on December 12,

2018. (Dkt. No. 278)

               On December 21, 2018, Plaintiff moved for an extension of time to file a motion

for an award of attorneys’ fees and costs. (Dkt. No. 281) On December 26, 2018, Plaintiff filed

a motion seeking an award of attorneys’ fees and costs, asking permission to supplement the

application at a later date with the precise amount requested. (Dkt. No. 282)

               On January 11, 2019, Plaintiff filed an appeal with the Second Circuit. (Dkt. No.

286) On January 16, 2019, Defendant filed a cross-appeal with the Second Circuit. (Dkt. No.

287)

               On February 26, 2020, this action was reassigned to this Court.

               On September 21, 2020, the Second Circuit issued a mandate affirming the

judgment. (Dkt. No. 288) On September 22, 2020, this Court issued an order directing the

parties to file a joint letter by October 6, 2020, proposing a briefing schedule for Plaintiff's

motion for an award of attorneys’ fees and costs. (Dkt. No. 289)

               The Court’s September 22, 2020 Order is hereby vacated. By October 9, 2020,

the parties will consult with Liddle & Robinson L.L.P. and submit a joint letter proposing a

briefing schedule that addresses both Plaintiff’s motion for attorney’s fees and costs, as well as

any renewed motion for a charging lien by Liddle & Robinson L.L.P.




                                                   2
     Case 1:07-cv-03919-PGG-MHD Document 290 Filed 09/29/20 Page 3 of 3




              Accordingly, Dkt. No. 242 is denied without prejudice to renewal, and Dkt. Nos.

251, 281, and 282 are granted. The Clerk of Court is directed to terminate the motions. (Dkt.

Nos. 242, 251, 281, 282)

Dated: New York, New York
       September 29, 2020




                                               3
